Exhibit 1.1 UNDERWRITING AGREEMENT April 9, 2015 Merrill Lynch, Pierce, Fenner& Smith Incorporated As Representative of the Underwriters One Bryant Park New York, New York 10036 Ladies and Gentlemen: Introductory . ExamWorks Group, Inc., a Delaware corporation (the “ Company ”), proposes to issue and sell to Merrill Lynch, Pierce, Fenner& Smith Incorporated (“ Merrill Lynch ”) and the other several Underwriters named in Schedule A (together with Merrill Lynch, the “ Underwriters ”), acting severally and not jointly, the respective amounts set forth in such Schedule A of $500,000,000 aggregate principal amount of the Company’s 5.625% Senior Notes due 2023 (the “ Notes ”). Merrill Lynch has agreed to act as the representative of the several Underwriters (the “ Representative ”) in connection with the offering and sale of the Notes. The Securities (as defined below) will be issued pursuant to an indenture, to be dated as of April 16, 2015 (the “ Indenture ”), among the Company, the Guarantors (as defined below) and U.S. Bank, National Association, as trustee (the “ Trustee ”). Notes will be issued only in book-entry form in the name of Cede & Co., as nominee of The Depository Trust Company (the “ Depositary ”) pursuant to a letter of representations, to be dated on or before the Closing Date (as defined in Section 2 hereof) (the “ DTC Agreement ”), among the Company, the Trustee and the Depositary. The payment of principal of, premium, if any, and interest on the Notes will be fully and unconditionally guaranteed on a senior unsecured basis, jointly and severally by (i) the entities listed on the signature pages hereof as “Guarantors” and (ii) any domestic subsidiary of the Company formed or acquired after the Closing Date that executes an additional guarantee in accordance with the terms of the Indenture, and their respective successors and assigns (collectively, the “ Guarantors ”), pursuant to their guarantees (the “ Guarantees ”). The Notes and the Guarantees attached thereto are herein collectively referred to as the “ Securities .” This Agreement, the Securities and the Indenture are referred to herein as the “ Transaction Documents .” The Company hereby confirms its engagement of Deutsche Bank Securities Inc. (“ Deutsche Bank ”) as, and Deutsche Bank hereby confirms its agreement with the Company to render services as, the “qualified independent underwriter,” within the meaning of Rule 5121 of the Financial Industry Regulatory Authority, Inc. (“
